Exhibit 10.3

 

AGREEMENT

 

This Agreement (this “Agreement”) is dated as of July 1, 2004, and is between
Alliance Gaming Corporation, a Nevada corporation (the “Company”), and David
Robbins, an individual (“Robbins”).

 

BACKGROUND

 

Robbins is currently, and has been since December 1997, the Chairman of the
Board of Directors of the Company (the “Board”).  The Company and industry are
currently experiencing a period of rapid growth in an increasingly complex multi
jurisdictional gaming industry which is dynamic and challenging. 
Contemporaneously, the Company is preparing for a transition in management and
is engaging in a program of succession planning.  To address, among others,
these issues, the Company would like to procure the services of Robbins as
Chairman of the Board and as a director member of the Office of the Chairman of
the Company.  Robbins is willing to serve in such capacities and provide such
functions pursuant to the terms and conditions of this Agreement.

 

NOW THEREFORE, in consideration of the mutual covenants and promises set forth
in this Agreement, and intending to be legally bound, the parties agree as
follows:

 

1.             Functions.

 

(a)           The Company hereby appoints Robbins to continue to serve, and
Robbins hereby accepts such appointment to continue to serve, as Chairman of the
Board.  As Chairman, Robbins shall have such powers and perform such duties as
are contemplated by the Amended and Restated Bylaws of the Company and as may be
delegated to Robbins by the Board.

 

(b)           Robbins shall also serve as a director member of the Office of the
Chairman and in that regard shall, without limitation, perform the following, as
may be reasonably requested by the Company:

 

(i)            Providing for the establishment, management and oversight of
specific goals related to the CEO’s accountabilities in mentoring and training
identified succession candidate(s).

 

(ii)           Coordinating by working with the CEO, the development of a
detailed Management Development Plan for the identified succession candidate(s).

 

(iii)          Meeting with the incumbent CEO and succession candidate(s)
quarterly to monitor and discuss progress on established objectives (for both
the incumbent CEO and succession candidate(s)).

 

(iv)          Providing on-going mentoring of succession candidate(s) and
monitoring of development progress through the indicated transition period.

 

--------------------------------------------------------------------------------


 

(v)           Providing on-going consultation, advice and mentoring to Alliance
Executive Management following transition as reasonable and appropriate.

 

(c)           In serving as Chairman and undertaking such functions
(collectively, the “Functions”), Robbins shall devote such time and attention as
is reasonable and appropriate to perform such functions hereunder.

 

2.             Term and Termination.

 

(a)           Term.   The term of this Agreement shall be for a period of three
and one-half (3.5) years commencing on July 1, 2004 and terminating on
December 31, 2007 (the “Term”), unless earlier terminated as provided herein.

 

(b)           Termination.  This Agreement may be terminated prior to expiration
of the Term as follows:

 

(i)            By Robbins.  If Robbins voluntarily resigns from the Board, or
otherwise provides the Company with written notice of his voluntary termination
of this Agreement prior to the expiration of the Term, this Agreement shall
terminate as of the date of such resignation or termination, and the Company
shall have no further obligations to Robbins or his heirs or estate under this
Agreement.

 

(ii)           By the Board.  [a] If the Board requests in writing that Robbins
resign from the Board, or Robbins is not re-nominated or having been renominated
is not re-elected to serve on the Board, or otherwise provides Robbins with
written notice of termination of this Agreement, other than for Cause (as herein
defined) prior to the expiration of the Term, this Agreement shall terminate as
of the date of the Board’s request or notice.  In such circumstances, the
Company shall pay Robbins the remainder, if any, of the fees due under
Sections 3(a) and 3(b) of this Agreement for the remainder of the Term, to be
paid in accordance with the payment provisions set forth in Section 3(c) hereof,
and the options referred to in Section 3(b) shall be fully vested and
exercisable.  [b] For purposes of this Agreement, “Cause” shall mean
(i) Robbins’ willful and continual failure to substantially perform his duties
with the Company (other than a failure resulting from Robbins’ becoming
Disabled) and such failure continues for a period of thirty (30) days after
Robbins’ receipt of written notice from the Company providing a reasonable
description of the basis for the determination that Robbins has failed to
perform his duties; (ii) Robbins’ conviction of a felony other than a conviction
not disclosable under the federal securities laws; (iii) Robbins’ breach of this
Agreement in any material respect and such breach is not susceptible to remedy
or cure or has already materially damaged the Company, or such breach is
susceptible to remedy or cure and no such damage has occurred and such breach is
not cured or remedied reasonably promptly after Robbins’ receipt of written
notice from the Company providing a reasonable description of

 

2

--------------------------------------------------------------------------------


 

the breach; (iv) Robbins’ failure to qualify (or having so qualified being
thereafter disqualified) under a suitability or licensing requirement of any
jurisdiction or regulatory authority that is material to the Company and to
which Robbins may be subject by reason of his position with the Company and its
affiliates or subsidiaries; (v) the Company’s having obtained from any source
information with respect to Robbins or this Agreement that could reasonably be
expected, in the reasonable written opinion of both the Company and its outside
counsel, to jeopardize the gaming licenses, permits, or status of the Company or
any of its subsidiaries or affiliates with any gaming commission, board, or
similar regulatory or law enforcement authority; or (vi) conduct to the material
detriment of the Company that is dishonest, fraudulent, unlawful or grossly
negligent or which is not in compliance with the Company’s Code of Conduct or
similar applicable set of standards or conduct and business practices set forth
in writing and provided to Robbins prior to such conduct and which has a
material detriment to the Company and is not susceptible to remedy or cure by
Robbins.

 

(c)           By Death or Disability.  If Robbins dies before the expiration of
the Term, this Agreement shall terminate on the date of his death.  If Robbins
becomes disabled or incapacitated (“Disabled”) for any period of six (6) or more
consecutive months or for a noncontinuous period aggregating to twenty-six weeks
in any twelve month period as a result of illness or incapacity before the
expiration of the Term, the Board shall have the right to terminate this
Agreement upon written notice to Robbins.  In the event Robbins dies or becomes
Disabled, and the Board terminates the Agreement, the Company shall have no
further obligations to Robbins or his heirs or estate under this Agreement.

 

3.             Compensation.

 

(a)           As compensation for his services as Chairman of the Board
hereunder, the Company shall pay Robbins $235,000 per year.  Robbins shall not
be entitled to receive any other cash fees or compensation for service on the
Board during the Term; provided, however, that this Section 3(a) is not intended
to limit or restrict the Company from providing equity incentive awards to
Robbins in accordance with it stock incentive plans or otherwise and Robbins
shall be granted options/equity compensation in accordance with regular grants
applicable to non-employee Board members.

 

(b)           As compensation for his role as a director member of the Office of
the Chairman hereunder, the Company shall pay Robbins $90,000 per year.

 

(c)           The Company hereby grants to Robbins stock options to purchase
39,000 shares of the Company’s Common Stock with an exercise price of $17.16 and
an exercise period of ten years.  The options shall vest in equal increments on
the first, second and third anniversary dates of this Agreement.

 

3

--------------------------------------------------------------------------------


 

(d)           The Company shall pay the fees and compensation contemplated in
Section 3(a) and Section 3(b) in 12 monthly installments per year.  Each
installment shall be due and paid in arrears by the first day of each month
beginning August 1, 2004.

 

4.             Business Expenses.  The Company shall reimburse Robbins for all
reasonable and necessary out-of-pocket expenses incurred or paid by Robbins in
connection with, or related to, the performance of Functions under this
Agreement.  Robbins shall submit to the Company periodic itemized statements, in
a form satisfactory to the Company, of such expenses as incurred.  The Company
shall pay to Robbins amounts shown on each statement in accordance with its
regular procedures, but in any event, within thirty (30) days after receipt
thereof.  Notwithstanding the foregoing, Robbins shall not incur total expenses
in excess of $5,000.00 per month without the prior written approval of the
Company.

 

5.             Independent Contractor.  The parties acknowledge and confirm that
Robbins in his capacity as a chairman and a director shall, for tax purposes, be
treated as an independent contractor to the Company and, as such, shall be
responsible for the payment of all taxes including, but not limited to, social
security and income tax relating to the compensation paid to Robbins pursuant to
the terms of this Agreement.  Nothing herein contained shall be construed or
deemed by the parties hereto as creating or having created any relationship of
employer and employee, principal and agent or partnership or joint venture
between Robbins and the Company.

 

6.             Confidential Information.  Robbins recognizes and acknowledges
that he has had, and will have, during the Term, access to certain Confidential
Information (as defined below) of the Company and that such information
constitutes valuable, special and unique property of the Company.  Robbins
agrees that he will not, during or after the Term, disclose any of such
Confidential Information to any person or entity without the consent of the
Company, except as necessary or appropriate in the ordinary course of performing
the Functions hereunder or as required by law, rule or regulation.

 

(a)           “Confidential Information” shall mean information that is not
generally known to the public, which is used, developed or obtained by the
Company and/or any of its affiliates, relating to its or their business and the
businesses of its or their clients, vendors or customers including, but not
limited to:  business and marketing strategies, products or services; fees,
costs and pricing structure; marketing information; advertising and pricing
strategies; analyses; reports; computer software, including operating systems,
applications and program listings; flow charts; manuals and documentation; data
bases; accounting and business methods; hardware design; technology, inventions
and new development and methods, whether patentable or unpatentable and whether
or not reduced to practice; all copyrightable works; the Company’s or any of its
affiliates’ existing and prospective clients, customers, and vendor lists and
other data related thereto; all trade secret information protected by the
federal Economic Espionage Act of 1996, 18 U.S.C. § 1831 et seq.; and all
similar and related information in whatever form.

 

(b)           “Confidential Information” shall not include any information that
has been published in a form generally available to the public prior to the date
upon which Robbins proposes to disclose such information.  Information shall not
be deemed to have been published

 

4

--------------------------------------------------------------------------------


 

merely because individual portions of the information have been separately
published, but only if all the material features comprising such information
have been published in combination.

 

7.             Covenant Not to Compete.  During his engagement under this
Agreement, and in the event of Robbins termination pursuant to
paragraph 2(b)(ii) hereof, during the period the Company is obligated to pay
Robbins the remainder of his fees due under Sections 3(a) and 3(b) of this
Agreement, Robbins shall not become employed by, act as a consultant for,
contract with, obtain a beneficial ownership interest in or otherwise enter into
any form of business relationship with International Game Technology, Inc., WMS
Industries, Inc., Shuffle Master, Inc., Aristocrat Leisure, Ltd., Gtech Holdings
Corp., Multimedia Games, Inc., Sigma Game Inc., or any of their present and
future subsidiaries, divisions, parent companies and successors (“Peer Group”). 
The provisions of this Section 7 shall not prevent Robbins from investing his
assets in such form and manner as he chooses; provided, however, that Robbins
shall not have any personal interest, direct or indirect (other than through the
Company or its subsidiaries), financial or otherwise, in any member of the Peer
Group unless such interest has been approved by the Compensation Committee or
such interest is, or arises solely from ownership of, less than three percent
(3%) of the outstanding capital stock of such member and such capital stock is
available to the general public through trading on any national, regional or
over-the-counter securities market.

 

8.             Notices.  All notices, requests and other communications
hereunder shall be in writing.  Any notice, request or other communication
hereunder shall be deemed duly given if it is sent by facsimile, with
confirmation received, by hand delivery, by overnight delivery service or by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient as set forth below:

 

(a)           If to the Company:

 

Alliance Gaming Corporation
6601 South Bermuda Road
Las Vegas, Nevada 89119
Attention:  Chief Executive Officer
Copy to:  General Counsel
Facsimile:  (702) 270-7699

 

(b)           If to Robbins:

 

David Robbins
c/o Reitler Brown & Rosenblatt LLC
800 Third Avenue, 21st Floor
New York, New York 10022
Facsimile:  (212) 371-5500

 

9.             Entire Agreement.  This Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

 

5

--------------------------------------------------------------------------------


 

10.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and Robbins.

 

11.           Successors and Assigns.  This Agreement is personal to Robbins and
may not be transferred or assigned by him.  Neither this Agreement nor any right
or interest under it shall be assignable by the Company without the prior
written consent of Robbins; provided, however, that the Company shall be
obligated to cause the assignment of this Agreement pursuant to a Change of
Control, as set forth in Section 12 below.  This Agreement shall be binding upon
and inure to the benefit of the heirs, estate, successors and permitted assigns
of each party.

 

12.           Change of Control.  Upon a Change of Control of the Company (as
defined below), the Company shall be obligated to cause any surviving or
successor entity to assume, be responsible for and honor Sections 2(b)(ii), 3(a)
and 3(b) of this Agreement.  For purposes of this Agreement, a “Change of
Control” means (a) the acquisition, directly or indirectly, by any unaffiliated
person, entity or group (a “Third Party”) of beneficial ownership of 50% or
greater of the combined voting power of the Company’s then outstanding voting
securities entitled to vote generally in the election of directors; or
(b) consummation of (i) a reorganization, merger or consolidation of the
Company, or (ii) a liquidation or dissolution of the Company or (iii) a sale of
all or substantially all of the assets of the Company (whether such assets are
held directly or indirectly) to a Third Party; or (c) the individuals who as of
the date of this Agreement are members of the Board of Directors (together with
any directors elected or nominated by a majority of such individuals) cease for
any reason to constitute at least a majority of the members of the Board of
Directors; except that any event or transaction which would be a “Change of
Control” under clause (a) or b)(i) or (iii) of this definition, shall not be a
change of control if persons who were the equity holders of the Company
immediately prior to such event or transaction (other than the acquiror in the
case of a reorganization, merger or consolidation), immediately thereafter,
beneficially own more than 50% of the combined voting power of the Company’s or
the reorganized, merged or consolidated company’s then outstanding voting
securities entitled to vote generally in the election of directors.

 

13.           Other Activities.  The Company explicitly acknowledges and agrees
that during the Term, Robbins will also be engaged in a variety of other
substantial business activities that do not relate to the business of the
Company.

 

14.           Waiver.  Either party’s failure to enforce any provision or
provisions of this Agreement shall not in any way be construed as a waiver of
any such provision or provisions as to any future violations thereof, nor
prevent that party thereafter from enforcing each and every other provision of
this Agreement.

 

15.           Severability.  If, for any reason, any provision of this Agreement
is determined to be invalid or unenforceable, such invalidity or lack of
enforceability shall not affect any other provision of this Agreement not so
determined to be invalid or unenforceable, and each such provision shall, to the
full extent consistent with applicable law, continue in full force and effect,
irrespective of such invalid or unenforceable provision.

 

16.           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of Nevada, without regard to principles of
conflicts of law.

 

6

--------------------------------------------------------------------------------


 

17.           Counterparts.  This Agreement may be executed in counterparts,
each of which when so executed and delivered shall be an original and all of
which taken together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

 

ALLIANCE GAMING CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

DAVID ROBBINS

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------